Citation Nr: 1135359	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-22 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability. 

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to an initial compensable rating for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2011, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge (VLJ) at the Nashville RO.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board observes that the Veteran was treated in service for complaints of repeated bilateral ankle sprains and was found to have a "remarkable degree of heel varus."  Currently, he has been diagnosed with a "rearfoot varus" deformity.  See a private treatment from February 2011.  The claim for service connection for a bilateral heel/ankle disability, to include as secondary to bilateral pes cavus, has not been addressed by the RO, and is referred to the agency of original jurisdiction (AOJ) for appropriate action. See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].

The issue of entitlement to an initial compensable rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has had bilateral pes cavus since service.
2.  The Veteran has had left ear hearing loss since service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, his bilateral pes cavus was incurred during active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, his left ear hearing loss was incurred during active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

As discussed in detail below, the Board is granting the Veteran's claims for service connection for bilateral pes cavus and for left ear hearing loss.  In light of these complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist the Veteran is necessary with respect to these issues.  

II.  Service Connection Claims

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

To establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2010).  

      A.  Bilateral Pes Cavus

Pes cavus is defined as an "exaggerated height of the longitudinal arch of the foot."  Dorland's Illustrated Medical Dictionary, 1410, 1852 (30th ed. 2003).  

Here, the Veteran's service treatment records contain multiple complaints of bilateral foot problems.  For example, after complaining of knee pain in July 1969, a physical examination revealed that the Veteran had bilateral pes cavus.  The Veteran was also diagnosed with pes cavus after complaining of recurrent ankle sprains in October 1974.  Based on this evidence, the Board finds that an in-service injury or disease (the second Shedden element) has been demonstrated. 

Post-service treatment records indicate that the Veteran continues to experience bilateral pes cavus.  See a January 2010 VA treatment record.  Further, he has submitted multiple lay statements indicating that his bilateral foot disability has continued since he separated from service.  See, e.g., a June 2009 statement.  The record also includes a statement from the Veteran's sister which indicates that he returned from service with an obvious bilateral foot disability and that he has continued to experience problems with his feet ever since.  See a January 2007 statement from M.L.  Accordingly, the record includes competent and credible evidence of a current disability. The first Shedden element has therefore been met.  

The Court has held that a layperson, such as the Veteran, is competent to testify to pain and visible flatness of the feet (pes planus).  Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  While the Court has not held that a layperson is competent to testify as to the existence of pes cavus, the Board notes that the Veteran is competent to state that the symptoms he experienced during service have continued to the present.  Jandreau, supra.  As noted immediately above, the Veteran has submitted multiple statements to this effect.  He also testified during the July 2010 hearing that he has continued to experience bilateral foot symptomatology since separating from service.  See Hearing Transcript (T.) at 10.  The Board finds such testimony to be competent and credible.  Thus, when viewed as a whole, and in resolving all reasonable doubt in the Veteran's favor, the Board finds that competent and credible evidence of record illustrates continuity of symptomatology starting in service and continuing thereafter.  Continuity of symptomatology is therefore established.  Competent and credible evidence of a nexus (the third Shedden element) has been demonstrated.  As such, the Board finds that the evidence of record supports a grant of service connection for bilateral pes cavus.  

      B.  Left Ear Hearing Loss

Service connection for sensorineural hearing loss in particular may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 [it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability].

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2010).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Here, the Veteran contends that his military duties as an aircraft mechanic exposed him to loud noises which resulted in a left ear hearing loss disability.  See T. at 12-13.  A review of his DD-214 reveals that his military occupational specialty (MOS) was a system organizational maintenance technician and his last duty assignment was the 84th Fighter Squadron.  Based on his MOS and his last duty assignment, the Board finds his contentions regarding in-service acoustic trauma consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  The Board also observes that the Veteran bled from his left tympanic membrane following an altercation in May 1978.  Thus, an in-service injury (the second Shedden element) has been demonstrated. 

Currently, the Veteran has been diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385.  See a January 2004 private treatment record.  Accordingly, a current disability (the first Shedden element) has been demonstrated.  

With respect to the remaining Shedden element, a competent and credible nexus, the Board acknowledges that, in a November 2008 addendum, the VA audiologist who conducted a February 2008 VA examination opined that "it is not likely that the [Veteran's] left ear hearing loss is the result of military noise exposure."  The basis of the examiner's opinion was that the audiological testing completed at service separation did not reveal "a significant threshold shift" in the Veteran's left ear during his military service (as had been shown in his right ear).  

Significantly, however, the Board finds that, despite this negative nexus opinion, service connection for left ear hearing loss is warranted-based on the Veteran's competent and credible reports of continuity of pertinent symptomatology since active duty, which the examiner does not appear to have considered when she rendered her opinion.  Specifically, at the July 2011 hearing conducted before the undersigned VLJ, the Veteran testified that he had hearing problems since service.  Importantly, he did not differentiate between his right ear or left ear.  T. at 15.  

As previously discussed herein, the Court has held that a layperson, such as the Veteran, is competent to testify to symptoms that he experiences.  Jandreau, supra.  In the current appeal, the Board finds the Veteran's testimony as to his left ear hearing problems since service to be competent and credible.  Thus, when viewed as a whole, and in resolving all reasonable doubt in the Veteran's favor, the Board finds that competent and credible evidence of record illustrates a continuity of left hearing loss symptomatology starting in service and continuing thereafter.  Continuity of symptomatology is therefore established.  In light of the demonstration of competent and credible evidence of a nexus (the third Shedden element), the Board concludes that the evidence of record supports a grant of service connection for left ear hearing loss.  


ORDER

Entitlement to service connection for bilateral pes cavus is granted. 

Entitlement to service connection for left ear hearing loss is granted. 


REMAND

After having carefully considered the matter, and for reasons set forth below, the Board finds that the claim for a compensable rating for right ear hearing loss must be remanded for further development.  
Specifically, the record indicates that the Veteran was last afforded a VA audiological examination in February 2008.  He was fitted for bilateral hearing aids in January 2009.  Subsequent VA and private treatment records document the Veteran's ongoing complaints of hearing difficulty.  

At the July 2011 hearing, the Veteran testified that his hearing has continued to deteriorate since the February 2008 examination.  See T. at 11.  As the Veteran has alleged that his disability has increased in severity since his last examination, and as the evidence of record does not adequately address the current state of his service-connected disability, the Board finds that an additional VA examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  [Additionally, the Board finds that a remand of this compensable rating claim is necessary in light of the grant of service connection for left ear hearing loss.  See 38 C.F.R. §§ 4.85 & 4.86.]  

Moreover, the Veteran has testified that he receives regular treatment for his hearing problems.  See T. at 16.  Currently, the most recent VA treatment records included in the claims folder are dated in December 2010.  On remand, therefore, his updated treatment records should also be obtained and associated with his claims folder.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the names and addresses of all providers of medical examination, hospitalization, or treatment for his hearing loss since December 2010.  The Board is particularly interested in records of pertinent VA treatment and evaluation that the Veteran may have received since December 2010.  After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO/AMC should attempt to obtain such records.  All efforts to obtain such records should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his now service-connected bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests, including audiological testing, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  In addition, the examiner should discuss the effect of the Veteran's bilateral hearing loss on his daily activities.  Complete rationale should be given for all opinions and conclusions expressed. 

3.  Following completion of the above, adjudicate the matter regarding the rating of the now service-connected bilateral hearing loss.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


